Order filed, December 13, 2019.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00719-CR
                                 ____________

                   SHAWN DEROYCE SARGEON, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 230th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1590681


                                      ORDER

         The reporter’s record in this case was due November 12, 2019. See Tex. R.
App. P. 35.1. On November 18, 2019, this court granted the court reporters
request for extension of time to file the record until December 12, 2019. To date,
the record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court issues the following
order.
      We order Trish Matthews, the court reporter, to file the record in this appeal
on or before December 27, 2019. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Trish Matthews does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.